Citation Nr: 1538528	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-35 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 29, 2014 and in excess of 50 percent thereafter for service connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 2003 to October 2003, from November 2003 to April 2005 and from November 2006 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  


FINDING OF FACT

In August 2015, the Veteran submitted a written statement withdrawing his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for TBI.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

An initial rating in excess of 30 percent prior to December 29, 2014 and in excess of 50 percent thereafter for PTSD is dismissed. 

An initial evaluation in excess of 10 percent for TBI is dismissed.  




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


